     Case 17-32670-hdh13 Doc 87 Filed 07/29/19                   Entered 07/29/19 10:11:14            Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed July 26, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

     In Re:                                                                            Case # 17-32670-HDH-13
              ERVIN FRANK LAYER
                   Debtor


                                 Order Discharging Standing Trustee and
                                  Terminating Further Liability on Bond
     It appearing to the Court that Thomas D. Powers, Standing Chapter 13 Trustee in the above styled case
     pending under Chapter 13 of Title 11 of the United States Code, has filed a Final Report and Accounting
     showing that the estate in this case has been fully administered; that the Standing Trustee does not hold
     any funds to be paid or distributed in this case; that he should be discharged and further liability on the
     said Trustee's Bond with respect to this case be terminated; and that this case has previously been
     Dismissed.

     IT IS THEREFORE ORDERED:

     That Thomas D. Powers, Standing Chapter 13 Trustee in this case, is discharged; that he and the sureties
     on his Trustee's Bond are relieved from liability with respect to this case, except such liability as may have
     accrued heretofore; and that such Bond is cancelled.

                                               # # # End of Order # # #

     Approved: Thomas D. Powers
Case 17-32670-hdh13   Doc 87 Filed 07/29/19
         Thomas D. Powers                        Entered 07/29/19 10:11:14   Page 2 of 2
         Chapter 13 Trustee
         105 Decker Ct
         Suite 1150 11th Floor
         Irving, TX 75062
         (214) 855-9200 / (214) 965-0758 (Fax)
